Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 25-38, the prior art fails to teach or suggest an apparatus comprising the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to forward the quality of experience measurement reporting configuration information, and deploy the service quality reporting resource limitation parameters, in combination with other limitations, as specified in the independent claim 25. 
Regarding claims 39-46, the prior art fails to teach or suggest an apparatus comprising the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to decide whether to transmit the quality of experience measurement report dependent on quality of experience measurement reporting resource limitation parameters, and transmit the quality of experience measurement report based on a result of the deciding, in combination with other limitations, as specified in the independent claim 39. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner